FILED
                                                                       Sep 18 2020, 8:49 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEYS FOR APPELLANTS                                   ATTORNEYS FOR APPELLEE
Jeffrey C. Gerish                                          ALLEN COUNTY WAR
Plunkett Cooney                                            MEMORIAL COLISEUM
Bloomfield Hills, Michigan                                 Michael H. Michmerhuizen
                                                           Kevin K. Fitzharris
Pamela A. Paige                                            Barrett McNagny LLP
Plunkett Cooney                                            Fort Wayne, Indiana
Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Michaele Schon and Neal                                    September 18, 2020
Schon,                                                     Court of Appeals Case No.
Appellants-Plaintiffs,                                     20A-CT-741
                                                           Appeal from the Allen Superior
        v.                                                 Court
                                                           The Honorable Craig J. Bobay,
Mike Frantz, ESG Security, Inc.,                           Judge
Allen County War Memorial                                  Trial Court Cause No.
Coliseum, and Live Nation                                  02D02-1708-CT-426
Worldwide, Inc.,
Appellees-Defendants



Crone, Judge.




Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020                           Page 1 of 20
                                              Case Summary
[1]   Michaele Schon was allegedly injured at a concert at the Allen County War

      Memorial Coliseum (Coliseum). She and her husband Neal filed a complaint

      for damages against the Coliseum and other entities. The Coliseum filed a

      motion for summary judgment, asserting that it was entitled to immunity as a

      political subdivision under the Indiana Tort Claims Act (ITCA) and denying

      liability based on various other theories. The trial court granted the motion.

      On appeal, the Schons argue that the trial court deprived them of an

      opportunity to conduct additional discovery and that the Coliseum is not

      entitled to immunity as a political subdivision under the ITCA. We disagree

      and therefore affirm.


                                  Facts and Procedural History
[2]   The Coliseum is a multipurpose arena that hosts sporting events, concerts, and

      other entertainment events. The Coliseum is owned by the Allen County Board

      of Commissioners (Commissioners) and is operated by Allen County through

      the Allen County War Memorial Coliseum Board of Trustees (Trustees).


[3]   Neal is a member and founder of the rock band Journey. Michaele travels with

      the band and attends every show. She greets fans and takes video of the band

      during the show.


[4]   The Commissioners executed a security services agreement (Security

      Agreement) with ESG Security, Inc. (ESG), pursuant to which ESG agreed to



      Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020    Page 2 of 20
provide security services at the Coliseum. Specifically, the Security Agreement

provides as follows:


        WHEREAS, [the Commissioners] through [their] Allen County
        War Memorial Coliseum Board of Trustees [operate] the Allen
        County War Memorial Coliseum and support facilities in Fort
        Wayne, Allen County, Indiana (collectively, the “Venue”) and
        incidental thereto [host] sporting events, conferences, expositions
        and other events; and


        WHEREAS, the parties wish to provide for the availability of
        ESG’s services as the security provider for events hosted or
        produced by [the Commissioners] at the Venue and for general
        premises security at the Venue.


Appellants’ App. Vol. 2 at 97. An event is defined as an “activity for which

tickets are sold to the public or a private activity [that] is held pursuant to a

contract between [the Commissioners] and third parties.” Id. Pursuant to the

Security Agreement, the Commissioners agreed to


        Designate a representative for each event to coordinate ESG’s
        services with others involved, but under no circumstances will
        [the Commissioners] have the right or responsibility to control
        ESG personnel’s work activities, set or enforce their wages, hours
        and/or other conditions of employment or in any way treat
        and/or direct them as joint officers, supervisors and/or
        employees and/or agents of any third parties holding or
        presenting the event.


Id.


        The [Commissioners assume] no responsibility whatever for any
        property placed in or upon said Venue by ESG, and [the
Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020         Page 3 of 20
              Commissioners are] hereby expressly relieved and discharged
              from any and all liability for any loss, injury or damage to the
              person or property that may be sustained by reason of the
              services rendered to [the Commissioners] or any part thereof
              under this contract.


      Id. at 100.


[5]   The incident giving rise to the Schons’ complaint occurred on March 31, 2017,

      when Journey was performing at the Coliseum. Michaele was at Journey’s

      show that night. Throughout Journey’s performance, Michaele filmed the

      band, moving back and forth between the front and the side of the stage. Id. at

      125. In her deposition, she testified that the Coliseum did not “give a

      credential,” but she had a “laminate.” Id. at 128. The final song performed by

      Journey before the encore was “Don’t Stop Believing.” Id. at 124. During that

      song, there was a confetti release. Michaele moved to the front of the stage to

      film the confetti release. Id. at 125. An ESG security guard, Mike Frantz, was

      standing nearby. Id. at 127. Michaele testified that while she was filming the

      confetti release, Frantz, without saying a word, put two hands on her and threw

      her into the “PA.” Id. at 128. She further testified that two of Journey’s own

      security guards had to remove Frantz “off” her. Id. In his deposition, Frantz

      testified that he asked Michaele if she was with the band, and she said yes. Id.

      at 112. He testified that he asked her if she had a lanyard, laminate, or

      credentials, and he did not hear an answer or see her mouth move, so he put his

      arms out and walked her out of the barricaded area. Id. He testified that he



      Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020        Page 4 of 20
      never had physical contact with Michaele and never invaded her personal

      space. Id. at 114.


[6]   On August 10, 2017, the Schons filed a complaint against Frantz, ESG, and the

      Coliseum, asserting the following claims: respondeat superior - assault and

      battery; intentional infliction of emotional distress; negligence;

      negligence/premises liability; negligent hiring, supervision, and retention of

      security personnel; and negligent undertaking. 1 Id. at 42-55. The Schons later

      amended their complaint to add Live Nation Worldwide, Inc., which had

      executed a license agreement with the Trustees for Journey to perform at the

      Coliseum on the day of the incident.


[7]   On November 8, 2019, the Coliseum filed a motion for summary judgment, a

      brief in support of its motion, and a designation of evidence. The Coliseum

      asserted that there is no genuine issue of material fact and it is entitled to

      judgment as a matter of law on three grounds: (1) the Coliseum is a political

      subdivision under the ITCA and as such is immune from liability for the act or

      omission of anyone other than itself or its employees; (2) ESG is an

      independent contractor of the Coliseum, and the Coliseum, as a principal, is not

      liable for the actions of its independent contractors; and (3) as for the Schons’

      negligent hiring claim, there is no claim in Indiana for the negligent hiring of an

      independent contractor, and even if ESG was an employee of the Coliseum, the



      1
        The Schons also alleged a claim for loss of consortium, but the trial court granted summary judgment in
      favor of the Coliseum on that claim, which the Schons do not appeal.

      Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020                            Page 5 of 20
      Coliseum would not be liable because there is no evidence that the Coliseum

      had knowledge that ESG and/or Frantz were in the habit of misconducting

      themselves. Id. at 57, 61, 67. In support of its motion, the Coliseum designated

      evidence including the affidavit of Randy L. Brown, executive vice president

      and general manager of the Coliseum, the Security Agreement, excerpts from

      the depositions of Frantz and Michaele, and the amended complaint. Id. at 88-

      89, 92-146.


[8]   On November 26, 2019, the Schons filed a motion for an extension of time to

      respond to the Coliseum’s summary judgment motion, which the trial court

      granted. On January 6, 2020, before the new deadline for filing their response

      expired, the Schons filed a second motion for an extension of time, and the trial

      court set a hearing on the matter. On January 9, 2020, the Schons untimely

      filed their brief in opposition to the Coliseum’s summary judgment motion and

      a designation of evidence, which included printouts of two webpages from the

      Coliseum’s website and the license agreement between the Trustees and Live

      Nation. On January 15, 2020, the Schons then filed an unopposed motion to

      deem their response timely filed, which included the following:


              5. Out of an abundance of caution, although the [Schons] would
              have preferred to take a deposition to support their response, the
              [Schons] filed their Response Brief on January 9, 2020, two days
              after the initial deadline.


              6. The [Schons] will rely on this Filed Response.


              ….

      Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020     Page 6 of 20
               9. If the Court grants this Motion, the hearing on the Second
               Motion to Extend Time to Respond to Summary Judgment will
               be moot and the hearing may be vacated.


      Appellee’s App. Vol. 2 at 34. The trial court granted this motion and vacated

      the hearing on the second motion for an extension of time. 2


[9]   On February 11, 2020, a summary judgment hearing was held, at which the

      Schons argued that they needed to conduct further discovery. On March 11,

      2020, the trial court issued its final appealable order granting the Coliseum’s

      motion for summary judgment on the following grounds: (1) pursuant to the

      ITCA, the Coliseum is a political subdivision that is entitled to immunity from

      losses that result from the conduct of anyone other than the Coliseum or the

      Coliseum’s employees; (2) ESG is an independent contractor, and the Coliseum

      is not liable for the negligence of its independent contractor; (3) there are no

      applicable exceptions to the general rule that a principal is not liable for the

      negligence of an independent contractor; and (4) the Coliseum is not liable on

      the Schons’ negligent hiring claim because there is no evidence that the

      Coliseum knew that ESG and Frantz were in the habit of misconducting

      themselves. The trial court also found that the case had been pending since




      2
        The Coliseum recognizes that the trial court did not have the authority to deem the Schons’ response to
      summary judgment timely but observes that a trial court has the discretion to grant an extension of time
      when the request for an extension is made within the deadline for a response. Ind. Trial Rule 56(I); Seufert v.
      RWB Med. Income Props. I Ltd. P’ship, 649 N.E.2d 1070, 1073 (Ind. Ct. App. 1995). Given that the Schons
      filed their second motion for extension of time within the deadline for their response, the Coliseum suggests,
      and we agree, that the trial court did not, technically speaking, deem the response timely but in effect granted
      the Schons an extension of time.

      Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020                               Page 7 of 20
       August of 2017, the Schons had been granted at least one, if not two motions to

       enlarge time to file their response, and it was “not sympathetic to the argument

       that the Schons need more time to depose other witnesses.” Appealed Order at.

       19. This appeal ensued.


                                       Discussion and Decision
[10]   The Schons claim that the trial court improperly granted the Coliseum’s

       summary judgment motion. “We review a trial court’s ruling on a summary

       judgment motion de novo, applying the same standard as the trial court.”

       Chariton v. City of Hammond, 146 N.E.3d 927, 931 (Ind. Ct. App. 2020), trans.

       denied. Summary judgment is appropriate “if the designated evidentiary matter

       shows that there is no genuine issue as to any material fact and that the moving

       party is entitled to a judgment as a matter of law.” Ind. Trial Rule 56(C);

       Chariton, 146 N.E.3d at 931. “A fact is ‘material’ if its resolution would affect

       the outcome of the case, and an issue is ‘genuine’ if a trier of fact is required to

       resolve the parties’ differing accounts of the truth, or if the undisputed material

       facts support conflicting reasonable inferences.” Williams v. Tharp, 914 N.E.2d

       756, 761 (Ind. 2009) (citations omitted).


[11]   “In conducting our review, we consider only those matters that were designated

       to the trial court during the summary judgment stage.” Chariton, 146 N.E.3d at

       931. We must construe all facts and reasonable inferences drawn from them in

       favor of the nonmoving party. Auto-Owners Ins. Co. v. Harvey, 842 N.E.2d 1279,

       1282 (Ind. 2006). Under Indiana’s summary judgment standard, the moving


       Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020        Page 8 of 20
       party bears the onerous burden of affirmatively negating the opposing party’s

       claim. Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014). If the moving party

       carries its burden to demonstrate the absence of any genuine issue of fact and

       that it is entitled to judgment as a matter of law, the nonmoving party “may not

       rest on its pleadings, but must designate specific facts demonstrating the

       existence of a genuine issue for trial.” Biedron v. Anonymous Physician 1, 106

       N.E.3d 1079, 1089 (Ind. Ct. App. 2018), trans. denied (2019). “Mere speculation

       is insufficient to create a genuine issue of material fact to defeat summary

       judgment.” Id. On appeal, the nonmoving party bears the burden of persuading

       us that the grant of summary judgment was erroneous, but we will nevertheless

       “carefully assess the trial court’s decision to ensure that he [or she] was not

       improperly denied his day in court.” McSwane v. Bloomington Hosp. & Healthcare

       Sys., 916 N.E.2d 906, 909-10 (Ind. 2009) (quoting Blake v. Calumet Constr. Corp.,

       674 N.E.2d 167, 169 (Ind. 1996)). We may affirm a summary judgment ruling

       if it is sustainable on any legal theory or basis found in the evidentiary matter

       designated to the trial court. W. Am. Ins. Co. v. Cates, 865 N.E.2d 1016, 1020

       (Ind. Ct. App. 2007), trans. denied.


          Section 1 - The trial court did not deprive the Schons of an
                 opportunity to conduct additional discovery.
[12]   The Schons assert that the trial court erred in granting summary judgment

       before allowing them to complete discovery. In support, they cite American

       Management, Inc. v. Riverside National Bank, 725 N.E.2d 930 (Ind. Ct. App.

       2000), for the general rule that “[i]t is generally improper to grant summary

       Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020       Page 9 of 20
       judgment when requests for discovery are still pending, unless pending

       discovery is unlikely to develop a genuine issue of material fact.” Id. at 933.

       They also cite Turner v. Boy Scouts of America, 856 N.E.2d 106 (Ind. Ct. App.

       2006), arguing that “where key persons ‘have not yet been made available for

       discovery,’ a court ‘cannot draw any conclusions as a matter of law regarding

       [the plaintiff’s] claims … [and] even after discovery is complete, there might be

       issues of material fact that prevent summary judgment disposition.’”

       Appellants’ Br. at 22 (quoting Turner, 856 N.E.2d at 115). Both cases are

       clearly distinguishable because the parties challenging summary judgment had

       filed motions to compel discovery, which the trial court denied. American

       Management, 725 N.E.2d at 933 (concluding that defendant’s claim that

       documents sought would have supported him was unavailing and affirming

       summary judgment on alternative grounds); Turner, 856 N.E.2d at 112-113

       (reversing trial court’s denial of motion to compel discovery).


[13]   Here, the Schons did not file a motion to compel discovery. Further, they

       requested and were granted essentially two extensions of time and specifically

       informed the trial court that they would rely on their response and that a

       hearing for a second extension of time would be moot. Thus, the Schons

       knowingly abandoned their request to conduct additional discovery. Under

       these circumstances, we cannot say that the trial court deprived the Schons of

       the opportunity to conduct additional discovery.




       Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020     Page 10 of 20
        Section 2 – The Coliseum is a political subdivision under the
                                  ITCA.
[14]   The Schons also argue that summary judgment is improper because the trial

       court erred in finding that the Coliseum is a political subdivision entitled to

       immunity under the ITCA, Indiana Code Chapter 34-13-3. In addressing this

       argument, we are mindful of our well-established rules of statutory

       interpretation:


               The first step in interpreting a statute is to determine whether the
               Legislature has spoken clearly and unambiguously on the point
               in question. When a statute is clear and unambiguous, we need
               not apply any rules of construction other than to require that
               words and phrases be taken in their plain, ordinary, and usual
               sense. Clear and unambiguous statutes leave no room for judicial
               construction. However[,] when a statute is susceptible to more
               than one interpretation it is deemed ambiguous and thus open to
               judicial construction.


               And when faced with an ambiguous statute, other well-
               established rules of statutory construction are applicable. One
               such rule is that our primary goal of statutory construction is to
               determine, give effect to, and implement the intent of the
               Legislature. …. And we do not presume that the Legislature
               intended language used in a statute to be applied illogically or to
               bring about an unjust or absurd result.


       City of N. Vernon v. Jennings Nw. Reg’l Utils., 829 N.E.2d 1, 4-5 (Ind. 2005)

       (citations omitted).


[15]   The ITCA provides in relevant part that “a governmental entity or an employee

       acting within the scope of the employee’s employment is not liable if a loss

       Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020      Page 11 of 20
       results” from certain enumerated conditions and acts, including an “act or

       omission of anyone other than the governmental entity or the governmental

       entity’s employee.” Ind. Code § 34-13-3-3(10). “The purpose of immunity is to

       ensure that public employees can exercise their independent judgment

       necessary to carry out their duties without threat of harassment by litigation or

       threats of litigation over decisions made within the scope of their employment.”

       Donovan v. Hoosier Park, LLC, 84 N.E.3d 1198, 1206-07 (Ind. Ct. App. 2017)

       (quoting Bushong v. Williamson, 790 N.E.2d 467, 472 (Ind. 2003)). Another

       legislative purpose of the ITCA is to protect the fiscal integrity of governmental

       bodies. See Harrison v. Veolia Water Indianapolis, LLC, 929 N.E.2d 247, 253 (Ind.

       Ct. App. 2010) (“[O]ne of the main concerns ITCA intended to address clearly

       was protection of the public treasury from a multitude of tort lawsuits.”), trans.

       denied. “Whether the ITCA imparts immunity to a governmental entity is a

       question of law for the court to decide.” Lee by & through Estes v. Bartholomew

       Sch. Corp., 75 N.E.3d 518, 525 (Ind. Ct. App. 2017). “The party seeking

       immunity bears the burden of proving that its conduct falls within the

       provisions of the ITCA.” Id. The ITCA is in derogation of the common law,

       and therefore it “must be strictly construed against limitations on the claimant’s

       right to bring suit.” Schoettmer v. Wright, 992 N.E.2d 702, 706 (Ind. 2013)

       (quoting City of Indianapolis v. Buschman, 988 N.E.2d 791, 794 (Ind. 2013)).


[16]   A “governmental entity” for purposes of the ITCA “means the state or a

       political subdivision of the state.” Ind. Code § 34-6-2-49. “Political

       subdivision” for purposes of the ITCA means a:

       Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020     Page 12 of 20
        (1) county;


        (2) township;


        (3) city;


        (4) town;


        (5) separate municipal corporation;


        (6) special taxing district;


        (7) state educational institution;


        (8) city or county hospital;


        (9) school corporation;


        (10) board or commission of one (1) of the entities listed in
        subdivisions (1) through (9);


        (11) drug enforcement task force operated jointly by political
        subdivisions;


        (12) community correctional service program organized under IC
        12-12-1; or


        (13) solid waste management district established under IC 13-21
        or IC 13-9.5-2 (before its repeal).


Ind. Code § 34-6-2-110.


Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020     Page 13 of 20
[17]   The parties focus their arguments on whether the Coliseum is a “county” or a

       “board or commission of” a county. The Schons argue that based on a plain

       reading of the statute, the Coliseum is neither. The Schons first baldly assert

       that the Coliseum is not a “county,” as “Allen County and the Coliseum, quite

       clearly, are two different entities.” Appellants’ Br. at 17. Next, they point out

       that the statute’s list of entities does not include a war memorial. Relying on

       the well-established rule of statutory construction that “the enumeration of

       certain things in a statute necessarily implies the exclusion of all others,” they

       assert that because the statute’s list of entities includes a county hospital, the

       implication is that other independent county entities, such as a war memorial,

       are not intended to be included within the term “county.” Id. (quoting

       Januchowski v. N. Ind. Commuter Transp. Dist., 905 N.E.2d 1041, 1049 (Ind. Ct.

       App. 2009), trans. denied). The Schons also assert that the Coliseum is not a

       “board or commission of” a county. Emphasizing the statute’s use of the term

       “of,” they contend that to include “any board or commission of another entity

       appointed by a county … would dramatically expand the scope of ‘political

       subdivision’ far beyond that provided by the statutory language[,]” particularly

       when the statute must be construed narrowly as one in derogation of common

       law. Id. at 18.


[18]   Here, the undisputed designated materials establish that the Coliseum is not a

       private entity; rather “[t]he Allen County War Memorial Coliseum is owned by

       the Board of Commissioners of the County of Allen and operated by Allen

       County through the Allen County War Memorial Coliseum Board of Trustees.”


       Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020       Page 14 of 20
       Appellants’ App. Vol. 2 at 92. We observe that “[i]n legal contemplation, the

       board of commissioners is the county.” Gonser v. Bd. of Comm’rs, 177 Ind. App.

       74, 77, 378 N.E.2d 425, 427 (1978) (quoting Bd. of Comm’rs of Daviess Co. v.

       Clark, 4 Ind. 315, 316 (1853)); see also Bd. of Comm’rs v. Wild, 37 Ind. App. 32,

       35, 76 N.E. 256, 257 (1905) (“The county is known in law only by its board of

       commissioners and acts, as a county, through its board.”). A board of

       commissioners is the county executive and transacts the business of the county

       in the name of “The Board of Commissioners of the County of _____.” Ind.

       Code § 36-2-2-2. As such, Allen County is its Commissioners. The

       Commissioners, then, fall within the definition of a “county” or a “board or

       commission of” a county. Indeed, this Court has held that there is no “valid

       distinction between the filing of a suit against a county and the filing of a suit

       against a board of county commissioners for purposes of the Tort Claims Act.”

       Gonser, 177 Ind. App. at 77, 378 N.E.2d at 426-27. The question becomes

       whether the relationship between the Commissioners and the Coliseum is such

       that the Coliseum also falls within those categories.


[19]   In that regard, we note that the legislature granted counties the authority to

       provide and maintain a memorial to honor the “courage, valor, and sacrifice”

       of the armed forces and others who served our country in World War I and

       World War II. Ind. Code § 10-18-3-1. When a county establishes such a

       memorial, the county is required to appoint a board of trustees “for the

       establishment, maintenance, management, and control of the memorial[,]” and

       when a trustee’s term expires, the county is required to appoint a new trustee.


       Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020      Page 15 of 20
       Ind. Code § 10-18-3-6. A trustee may be removed by the county upon a

       showing that the trustee is incompetent, dishonest, or not performing the duties

       required by law of the rules governing the board of trustees. Ind. Code § 10-18-

       3-21(a). The trustees are required to make an annual report to the board of

       county commissioners or the common council, which includes “the activities of

       the trustees and of the receipts and expenditures of the memorial[,]” and

       “prepare an annual budget and estimate for the board of commissioners and

       county council or common council so that adequate appropriation of funds may

       be made for the proper maintenance, repair, improvement, and extension of the

       memorial.” Ind. Code § 10-18-3-16(a). In addition, “[a]ll claims for

       expenditures incident to the maintenance of the memorial must be in the form

       used for the payment of other claims by the county or city … [and] be allowed

       by the board of commissioners or common council in the same manner as other

       claims.” Ind. Code § 10-18-3-16(b).


[20]   Thus, Allen County, acting through its Commissioners, established the

       Coliseum and is operating it through the Trustees pursuant to statute.

       Significantly, the Trustees do not operate completely independently of the

       Commissioners but are answerable to them. The Commissioners own the

       Coliseum. The Commissioners executed the Security Agreement with ESG. If

       a judgment is rendered against the Coliseum in this action, it appears that it

       would be satisfied from the assets of Allen County. See Gonser, 177 Ind. App. at

       77, 378 N.E.2d at 427 (observing that if judgment was rendered against board

       of commissioners it would be satisfied by the assets of the county). We


       Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020     Page 16 of 20
       conclude that this relationship is sufficiently direct such that the Coliseum is not

       a separate entity from Allen County and/or its Commissioners for purposes of

       the ITCA. 3 Accordingly, the Coliseum is a political subdivision for purposes of

       the ITCA.


           Section 3 – The Coliseum is immune from liability under the
                                     ITCA.
[21]   As a political subdivision, and thus a governmental entity entitled to the

       protections of the ITCA, the Coliseum is immune from liability for an “act or

       omission of anyone other than the governmental entity or the governmental

       entity’s employee.” Ind. Code Ann. § 34-13-3-3(10). “This subsection’s

       immunity ‘applies in actions seeking to impose vicarious liability by reason of

       conduct of third parties’ other than governmental employees acting within the

       scope of their employment.” Jacks by Jacks v. Tipton Cmty. Sch. Corp., 94 N.E.3d

       712, 717 (Ind. Ct. App. 2018) (quoting King v. Ne. Sec., Inc., 790 N.E.2d 474,

       481 (Ind. 2003)), trans. denied. For purposes of the ITCA, an “employee” is “a

       person presently or formerly acting on behalf of a governmental entity, whether

       temporarily or permanently or with or without compensation ....” Ind. Code §




       3
          The Schons cite Greater Hammond Community Services, Inc. v. Mutka, 735 N.E.2d 780 (Ind. 2000), to argue
       that even though the Coliseum is operated by Allen County through its Commissioners, it should not be
       considered a political subdivision. Mutka is inapposite because the entity at issue was a private nonprofit
       corporation that merely contracted with a political subdivision. Id. at 784-85. The Schons also rely on
       Buckley v. Standard Investment Co., 581 N.E.2d 920 (Ind. 1991). Buckley, too, is inapposite because the entity at
       issue, a utility, was controlled by a board of directors and a board of trustees, and neither board was
       answerable to the city government. Id. at 921-22. Specifically, the board of directors was appointed by the
       board of trustees, and the connection between the city government and the board of trustees was “slight” and
       did not “involve control over the actions or the makeup of the board.” Id. at 922.

       Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020                               Page 17 of 20
       34-6-2-38(a). However, the term does not include “an independent

       contractor[.]” Ind. Code § 34-6-2-38(b)(1).


[22]   The Schons argue that the trial court erred in finding that ESG is an

       independent contractor. However, they do not present any argument other

       than that further discovery would have revealed facts to support their position.

       Because we have concluded that the trial court did not deprive the Schons of an

       opportunity to conduct additional discovery, we affirm summary judgment on

       this issue. 4


[23]   The Schons also contend that the trial court erred in finding that there are no

       applicable exceptions to the general rule that a principal is not liable for the

       negligence of an independent contractor. The Schons present a brief argument,

       asserting that two exceptions apply. However, for the legal principles involved,

       the Schons cite the Coliseum’s summary judgment brief located in the

       appellants’ appendix rather than legal authority. Because the Schons have

       failed to directly cite legal authority, we find this argument waived. See Ind.

       Appellate Rule 46(A)(8)(a) (requiring that contentions in appellant’s brief be

       supported by cogent reasoning and citations to authorities, statutes, and the

       appendix or parts of the record on appeal); Loomis v. Ameritech Corp., 764




       4
         For the same reason we affirm the trial court’s finding that even if ESG and/or Frantz is an employee of
       the Coliseum, the Coliseum would not be liable on the Schons’ negligent hiring claim because there is no
       evidence that the Coliseum knew that ESG and/or Frantz were in the habit of misconducting themselves.

       Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020                           Page 18 of 20
       N.E.2d 658, 668 (Ind. Ct. App. 2002) (failure to present cogent argument

       waives issue for appellate review), trans. denied.


[24]   Next, the Schons maintain that even if the Coliseum is entitled to immunity for

       all their vicarious liability claims, the ITCA does not provide immunity to the

       Coliseum for its own negligence. See Bartholomew Cty. v. Johnson, 995 N.E.2d

       666, 679 (Ind. Ct. App. 2013) (“[A] governmental entity is not entitled to

       immunity pursuant to Indiana Code Section 34-13-3-3-(10) if the loss results

       from its own negligence, that is, if a loss results from an act for which it ‘can be

       held directly liable.’”) (quoting City of Vincennes v. Reuhl, 672 N.E.2d 495, 498

       (Ind. Ct. App. 1996), trans. denied (1997)). Therefore, they continue, the

       Coliseum is still subject to liability on their claim for negligent hiring,

       supervision, and retention of ESG. On that issue, we note our supreme court

       has declined to recognize the negligent hiring of an independent contractor as

       an independent tort:


               Instead, [our supreme] court reiterated the general rule that a
               principal is not liable for the negligence of an independent
               contractor and decided that the basic concept of negligent hiring
               was “subsumed” in the five existing exceptions to the general
               rule of non-liability. [Bagley v. Commc’ns Co., 658 N.E.2d 584, 587
               (Ind. 1995); Red Roof Inns, Inc. v. Purvis, 691 N.E.2d 1341, 1343-
               44 (Ind. Ct. App. 1998), trans. denied.] “Thus, one who hires an
               independent contractor may be liable for the failure to exercise
               reasonable care to employ a competent and careful contractor
               only when there is a non-delegable duty based upon at least one
               of the five exceptions.” Red Roof Inns, 691 N.E.2d at 1344.




       Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020          Page 19 of 20
       Kahrs v. Conley, 729 N.E.2d 191, 195 (Ind. Ct. App. 2000), trans. denied.

       Accordingly, because ESG is an independent contractor and no exceptions

       apply, the protection granted to the Coliseum under the ITCA would also apply

       to the Schons’ negligent hiring claim. We conclude that the Schons have failed

       to establish that the trial court erred in finding that the Coliseum is a

       governmental entity immune from liability under Section 34-13-3-3(10) of the

       ITCA. Accordingly, we affirm summary judgment in favor of the Coliseum. 5


[25]   Affirmed.


       Robb, J., and Brown, J., concur.




       5
         While the governmental immunity statute may seem harsh, a wise man once said, “Some will win, some
       will lose, some were born to sing the blues.” JOURNEY, DON’T STOP BELIEVING (Columbia Records 1981).
       In addition, because we affirm the trial court’s findings that ESG is an independent contractor and that no
       exceptions apply, the Coliseum would not be liable even if the ITCA did not apply. See Helms v. Carmel High
       Sch. Vocational Bldg. Trades Corp., 854 N.E.2d 345, 346 (Ind. 2006) (“[A] principal (the general contractor) is
       not liable for the negligence of an independent contractor (the sub) unless one of five exceptions applies.”)
       (citing Bagley v. Insight Communications Co., 658 N.E.2d 584 (Ind. 1995)).

       Court of Appeals of Indiana | Opinion 20A-CT-741| September 18, 2020                              Page 20 of 20